Filed 3/3/21 P. v. Harris CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE




 THE PEOPLE,
                                                               A160176
          Plaintiff and Respondent,
 v.                                                            (Lake County
                                                               Super. Ct. Nos. CR951548 &
 ZACHARY TERRY HARRIS,
                                                               CR953824)
          Defendant and Appellant.




        Zachary Terry Harris (appellant) appeals from a judgment following his
no contest pleas to three counts in two cases. Appellant’s counsel has raised
no issue on appeal and asks this court for an independent review of the
record to determine whether there are any arguable issues. (Anders v.
California (1967) 386 U.S. 738; People v. Wende (1979) 25 Cal.3d 436.)
Appellate counsel advised appellant of his right to file a supplementary brief
to bring to this court’s attention any issue he believes deserves review.
(People v. Kelly (2006) 40 Cal.4th 106.) Appellant has not filed such a brief.
We have reviewed the record, find no arguable issues, and affirm the
judgment.




                                                        1
                                BACKGROUND
       In August 2018, appellant was charged by information in Case No.
CR951548 with reckless evasion of a pursuing police officer (Veh. Code,
§ 2800.2, subd. (a)); misdemeanor possession of marijuana for sale (Health &
Saf. Code, § 11359, subd. (b)); and misdemeanor driving with a suspended or
revoked license (Veh. Code, § 14601.1, subd. (a)). In January 2019, appellant
made a Marsden1 motion which was denied; at the next hearing, appellant
made another Marsden motion which was granted. In March 2019, a
consolidated information was filed in the same case adding the following
counts: failure to appear while on bail (Pen. Code, § 1320.5); reckless evasion
of a pursuing peace officer while driving opposite to traffic (Veh. Code, §
2800.4, subd. (a)); reckless evasion of a pursuing police officer (Veh. Code, §
2800.2, subd. (a)); possession of a billy (Pen. Code, § 22210); and additional
misdemeanors.
       Later that month, appellant pled no contest to one count of reckless
evasion of a pursuing police officer in exchange for dismissal of the remaining
counts and a stipulated sentence of three years in state prison. According to
the probation report, after an officer stopped appellant’s vehicle, he drove
away at speeds up to 85 miles per hour in a 55 miles per hour zone, failed to
yield to traffic or signal before turning, and drove around a police car
blocking his way. Following the plea, appellant was released on his own
recognizance prior to sentencing. He failed to appear at the next court date
and a bench warrant issued for his arrest.
       In May 2019, appellant was charged in Case No. CR953824 with
reckless evasion of a pursuing peace officer while driving opposite to traffic



1   People v. Marsden (1970) 2 Cal.3d 118.


                                        2
(Veh. Code, § 2800.4); reckless evasion of a pursuing police officer (Veh. Code,
§ 2800.2, subd. (a)); and failure to appear while released on his own
recognizance (§ 1320, sub. (b)). In the following months, appellant made two
Marsden motions which were denied; a Faretta2 motion which was granted; a
motion to disqualify the superior court judge for cause which was denied; a
request for reappointment of counsel which was granted (the court appointed
a different attorney than appellant’s previous one); and three more Marsden
motions which were denied.
        In November 2019, appellant pled no contest to attempted reckless
evasion of a pursuing peace officer and failure to appear, in exchange for
dismissal of the remaining count and a stipulated sentence of four years in
prison for both cases. According to the probation report, after appellant
failed to appear in CR951548, he drove away from a pursuing police officer at
speeds up to 90 miles per hour, driving on the wrong side of the road, and
forcing other cars off the road.
        Following this plea, appellant made another Marsden motion, which
was denied. Appellant also filed a motion for the return of certain property
seized by law enforcement. After an evidentiary hearing, the trial court
denied the motion.
        At sentencing, the trial court denied appellant’s requests for probation
and to reduce one of the felony counts to a misdemeanor, sentenced appellant
to an aggregate term of four years in prison pursuant to the plea agreements,
found appellant had no ability to pay fines or fees, and awarded credits.
Appellant requested, and the trial court granted, a certificate of probable
cause.



2   Faretta v. California (1975) 422 U.S. 806.


                                         3
                                 DISCUSSION
      Appellant was adequately represented by legal counsel throughout the
proceedings, other than during his period of self-representation. There was
no prejudicial abuse of discretion in the trial court’s denials of appellant’s
Marsden motions. The court made appropriate admonishments and inquiries
before granting appellant’s Faretta motion, and properly granted appellant’s
subsequent request to revoke his in pro per status and have an attorney
appointed. The disqualification motion was properly denied.
      Appellant completed plea forms advising him of the consequences of his
no contest pleas and describing the constitutional rights he was waiving. At
the plea hearing for CR951548, appellant stated his plea was being coerced.
However, in the following months appellant had ample opportunity to file a
motion to withdraw the plea: The prosecutor stated she had concerns about
the voluntariness of his plea and would not oppose a motion to withdraw, the
trial court repeatedly informed appellant of his option to file such a motion,
and the trial court told appellant it would grant the motion if filed. Under
these circumstances, appellant’s failure to file a motion to withdraw the plea
has forfeited any claim that the plea was coerced. (People v. Turner (2002) 96
Cal.App.4th 1409, 1412–1413 [“The record demonstrates defendant was
aware of the circumstances that allegedly caused his plea to be involuntary
some two days after entry of the plea and well before judgment, that
defendant thereafter obtained a continuance to allow him to file a motion to
withdraw his plea, and that no such motion was ever made. In the
circumstances, by failing to move to withdraw his plea in the trial court,
defendant has forfeited the claim on appeal that his plea was entered
involuntarily.”].)




                                        4
      The sentence was consistent with the plea agreements. The sentencing
credits were proper.
      The order denying appellant’s motion for return of property is not
reviewable on direct appeal. (People v. Hopkins (2009) 171 Cal.App.4th 305,
308 [“A motion for return of property is a separate procedure from the
criminal trial and is not reviewable on an appeal from an ultimate judgment
of conviction.”].)
                               DISPOSITION
       The judgment is affirmed.




                                      5
                                        SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




SELIGMAN, J.*




(A160176)




*Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                    6